Case 5:16-cv-10444-JEL-MKM ECF No. 697 filed 12/07/18         PageID.19941   Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ________________________________

 In re FLINT WATER CASES                        Civil Action No. 5:16-cv-10444-JEL-
                                                MKM (consolidated)

                                                Hon. Judith E. Levy
                                                Mag. Mona K. Majzoub
 ________________________________


        STIPULATION TO EXTEND THE DEADLINE TO RESPOND TO
        STATE DEFENDANTS’ MOTION FOR A STAY OF DISCOVERY

       The State of Michigan, Flint Receivership Transition Advisory Board,

 Governor Richard D. Snyder, Nick Lyon, Eden Wells and Andrew Dillon,

 collectively called “the State Defendants” and Veolia Water North America

 Operating Services, LLC, Veolia North America, Inc. and Veolia North America,

 LLC, collectively called “the VNA Defendants” hereby stipulate and agree to extend

 the deadline for the VNA Defendants to file a response to the State Defendants’

 Motion for a Stay of Discovery (ECF No. 685) to December 21, 2018.

       The State Defendants and the VNA Defendants further stipulate and agree to

 extend the deadline for the State Defendants’ reply to the VNA Defendants’

 forthcoming response to January 4, 2019.

       Pursuant to ECF Rule 11(c), the State Defendants and the VNA Defendants

 request that a text-only order be entered granting this stipulation.
                                            1
Case 5:16-cv-10444-JEL-MKM ECF No. 697 filed 12/07/18   PageID.19942   Page 2 of 3




 STIPULATED AND AGREED TO:

 /s/ Margaret A. Bettenhausen
 (with permission)
 Richard S. Kuhl (P42042)
 Margaret A. Bettenhausen (P75046)
 Nathan A. Gambill (P75506)
 Zachary Larsen (P72189)
 Assistant Attorneys General
 Environment, Natural Resources,
 and Agriculture Division
 P.O. Box 30755
 Lansing, MI 48909
 (517) 373-7540
 kuhlr@michigan.gov
 bettenhausenm@michigan.gov
 gambilln@michigan.gov
 larsenz@michigan.gov

 Attorneys for State Defendants


 /s/ James M. Campbell                     /s/ Cheryl A. Bush
 James M. Campbell                         Cheryl A. Bush (P37031)
 John A. K. Grunert                        Michael R. Williams (P79827)
 One Constitution Wharf, Suite 310         3001 W. Big Beaver Road, Suite 600
 Boston, MA 02129                          Troy, MI 48084
 (617) 241-3000                            (248) 822-7800
 jmcampbell@campbell-trial-lawyers.com     bush@bsplaw.com
 jgrunert@campbell-trial-lawyers.com       williams@bsplaw.com

        Attorneys for Veolia Water North America Operating Services, LLC
            Veolia North America, LLC, and Veolia North America, Inc.




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 697 filed 12/07/18       PageID.19943     Page 3 of 3




                           CERTIFICATE OF SERVICE

       I, John A. K. Grunert, one of the counsel of record for the defendants Veolia

 Water North America Operating Services, LLC, Veolia North America, LLC, and

 Veolia North America, Inc., certify that on December 7, 2018, I caused the within

 opposition to be filed electronically with the Clerk of Courts through the Court's

 ECF filing system which will cause it to be served automatically by electronic

 means to counsel of record for all parties.


                                               /s/ John A. K. Grunert
                                               John A. K. Grunert
                                               jgrunert@campbell-trial-lawyers.com




                                           3
